Citation Nr: 0211360	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether service connection for degenerative arthritis of the 
left knee was properly severed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

During his April 2002 video conference hearing before the 
undersigned Member, the veteran initially raised the issues 
of entitlement to service connection for low back, bilateral 
foot and sexual dysfunction disabilities as secondary to his 
service-connected disabilities.  The RO has not had the 
opportunity to address these issues in the first instance.  
Therefore, the issues are referred to the RO for appropriate 
action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1997 rating decision granted service 
connection for degenerative arthritis of the left knee with 
loose bodies of synovial chondromatosis.

3. In May 2000, the RO proposed severing service connection 
for the left knee disability based on subsequently 
received medical records; however, the June 2000 letter 
appraising the veteran of the proposal indicated that it 
was a proposal to reduce the prior evaluation, rather than 
sever service connection.  A copy of the proposal was 
included with the notice.

4.  In an August 2000 letter, the RO notified the veteran 
that the June 2000 letter was incorrect; that it was VA's 
intent was to sever service connection for the left knee 
disability.  

5.  In a September 2000 rating decision, service connection 
for a left knee disability was severed.

5.  While the veteran was properly informed that that the RO 
was proposing severance of service connection for 
degenerative arthritis of the left knee, there is no 
certification by a qualified medical authority to the effect 
that the attribution of the veteran's left knee disability to 
his service-connected right knee disability is clearly 
erroneous. 


CONCLUSION OF LAW

Service connection for degenerative arthritis of the left 
knee with loose bodies of synovial chondromatosis is 
restored.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.105(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in the 
Supplemental Statement of the Case, issued in January 2002, 
and he has been sent other letters and information concerning 
evidence needed to support his claim. There is no indication 
that there is any additional evidence that could be obtained 
that would be helpful in substantiating this claim.

Factual Background

In July 1997, the veteran submitted a claim for service 
connection for a left knee disability on the basis that it 
was secondary to his service-connected right knee disability.  
A VA orthopedic examiner, based on an August 1997 examination 
of the veteran and his stated history, opined that the 
veteran's left knee disability was caused or aggravated by 
the service-connected right knee disability.  Based on this 
opinion, an October 1997 rating decision granted service 
connection for the left knee disability.  The veteran 
subsequently appealed the initial rating and the case was 
remanded for further development.  

Based on medical evidence subsequently received, the RO, in a 
May 2000 rating decision, proposed to sever service 
connection for the left knee disability on the basis that 
later submitted medical records were inconsistent with the 
medical history the VA physician relied on reaching an 
opinion that the right knee disability was the proximate 
cause of the left knee disability or aggravated the left knee 
disability.  However, in the June 2000 notice to the veteran, 
he was advised that the proposal was to reduce the evaluation 
for his left knee disability to a noncompensable evaluation.  
A copy of the rating decision was included with the notice.  

In his response, received in July 2000, the veteran indicated 
that his left knee disability had not improved and submitted 
a June 2000 private medical evaluation in support of his 
claim.  

In an August 2000 letter to the veteran, the RO informed him 
that he had been sent an incorrect letter in June 2000 
letter; and that he should have been informed that VA 
proposed to sever service connection for the left knee 
disorder.

A September 2000 rating decision severed service connection 
for degenerative arthritis of the left knee, effective from 
December 1, 2000.

Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous (CUE), and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997).  In this respect, the 
application of CUE standards, does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, at 480.

A change in diagnosis may be accepted as a basis for 
severance if the examining physician or physicians or other 
qualified medical authority certifies that in light of all 
the accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).

Initially, the Board notes that the June 2000 notice 
regarding the proposed rating, was not adequate notice, 
despite an accompanying copy of the rating decision, as it 
incorrectly identified the proposed action as a severance of 
the rating and not of service connection.  This error was 
rectified in the RO's August 2000 letter to the veteran. 

The RO severed service connection for degenerative arthritis 
of the left knee on the basis that later submitted medical 
records were inconsistent with the medical history the VA 
physician relied on in reaching an opinion that the right 
knee disability was the proximate cause of the left knee 
disability or aggravated the left knee disability.  

Although the evidence added to the record since the October 
1997 decision includes evidence regarding previous injuries 
to the left knee, the evidence is not dispositive regarding 
the issue of aggravation.  Moreover, the record contains no 
certification by a qualified medical authority that in light 
of all the accumulated evidence, the attribution of the 
veteran's left knee disability to his service-connected right 
knee disability is clearly erroneous.  

Accordingly, the Board finds that the RO had not met the 
procedural safeguards established by the provisions of 
38 C.F.R. § 3.105(d) at the time of the decision severing 
service connection.  Therefore, restoration of service 
connection is in order.


ORDER

Service connection for a left knee disability is restored, 
effective the date of the severance.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

